[logo1.jpg]
 
O'Hara House
 
 
One Bermudiana Road
 
 
Hamilton HM 08
 
 
PO Box HM 2245
 
 
Hamilton HM JX
 
 
Bermuda
 
 
Phone
+ 1 441 292 8515
 
Fax
+ 1 441 295 4846
 
xlgroup.com
 




April 7, 2015    Exhibit 10.1




Private and Confidential


Stephen John Oakley Catlin
Windsong
15 Fairways Road
Warwick, Bermuda
WK-04




Dear Stephen:


Your Appointment


We are pleased to offer you employment with XL Group plc and XL Services
(Bermuda) Ltd (collectively, “the Company”) in the role of Executive Deputy
Chairman of the XL Group, subject to and conditional upon the closing of XL
Group plc's acquisition of Catlin Group Limited (the “Acquisition”). Subject to
clause 14 you will continue to be based in Bermuda.


This Letter of Appointment sets forth the general terms and conditions
applicable to your employment with the Company and appointment to the XL Group
Leadership Team (your “Appointment”) with effect from the date on which the
Acquisition completes.


1.
Duties

As Executive Deputy Chairman of the Company, you will report directly to Michael
McGavick, the Chief Executive Officer of XL Group plc (the “CEO”).
You will be involved in strategic decisions regarding the XL Group and the
discussions underpinning them. As such, you will chair the XL Group's Strategy
Council and be a member of all Business Leadership councils, free to attend and
contribute to any meeting you choose. Further, it is expected that you will act
to support the CEO in many of the internal and external operations of the XL
Group, particularly in the area of strategy development, and in the leveraging
of your extensive sector network, including relationships with distribution
(i.e. brokers), clients and regulators. As an externally visible leader of the
XL Group, it is expected that the Company will require you to speak with
authority on its behalf in a variety of audiences and assume some of the current
and future trade association obligations and positions currently held by the
CEO.





XL Services (Bermuda) Ltd    An XL Group company



--------------------------------------------------------------------------------




During the Appointment and subject to clause 5 you shall devote the whole of
your time and attention to the duties assigned to you and shall well and
faithfully serve the Company and use your best efforts, skills and abilities to
promote the interests of the Company and the wider XL Group and shall obey all
reasonable and lawful directions given to you by or under the authority of the
CEO and the Board.
You may be required in pursuance of your duties hereunder to perform services
not only for the Company but also to serve as a director for such other Group
Companies as may from time to time be required. The services hereunder are
global in nature and shall be performed at the location or locations reasonably
requested by the Company, but your principal work location shall be in Bermuda.
You acknowledge that you may be required to travel to perform the services
hereunder, which travel may be extensive.
2.
Compensation

(a)
Base Salary:

Your annual base salary will be USD $1,000,000, payable monthly in accordance
with the Company’s regular payroll practices. Salaries will be paid on the 20th
of each month, unless these dates fall on weekends or public holidays when they
will be paid on the last working day prior to these dates.
(b)
Annual Incentive Plan

You will be eligible to participate in the Annual Incentive Plan (“AIP”). Any
incentive bonus awarded under the AIP is at the sole discretion of the Company
and will be based on your individual achievement, functional unit and corporate
results and as otherwise approved by the Management Development and Compensation
Committee (“MDCC”) of the Board. Such discretionary bonus, if any, will be paid
to you at the time other AIP bonuses are paid (currently scheduled for March
following the performance year), subject to your being actively employed on that
date, and otherwise consistent with the terms of the AIP. Your target bonus
opportunity is 200% of your annual base salary.


It should be noted that any annual incentive bonus under the AIP is at the sole
discretion of the Company and may, therefore, vary below or above the target.
(c)
Long Term Incentives:

You will be eligible to participate each year in the 1991 XL Group plc
Performance Incentive Program (the “91 Plan”) or such replacement long term
incentive plans and programs of the Company then in effect and at a level
comparable to that of other similarly situated executives, subject to your being
actively employed on the date such long term incentives are awarded, and as
otherwise determined by the MDCC.  These incentives will be awarded to you at
the Company’s sole discretion.  For informational purposes only, awards granted
during this past year’s annual compensation process included non-qualified stock
options and Performance Units. Provided you remain otherwise employed on the
date of grant, your aggregate annual long-term target value will be $4,500,000
as of date of grant. Any award made under any long term incentive plan or
program of the Company shall be subject to the terms and conditions of the
applicable plan, program, grant or award agreement. It should be noted that any
long term incentive awarded to you is at the sole discretion of the Company and
may, therefore, vary below or above the target. You will receive your 2015 LTIP
award, which shall have a grant date fair value of $4,500,000, as soon as
practicable following the closing of the Acquisition.

2



--------------------------------------------------------------------------------






If the Appointment should terminate for any reason (including as a result of a
repudiatory breach of contract by the Company) your rights under any Company
long term incentive plan or program will be governed entirely by the terms of
the 1991 Plan or replacement program, and the applicable grant or award
agreements and you will not be entitled to any further or other compensation for
any loss of any right or benefit or prospective right or benefit under any such
plan, program, grant or award agreement which you may have enjoyed whether such
compensation is claimed by way of damages for wrongful dismissal or other breach
of contract or by way of compensation for loss of office or otherwise.


Without limiting the generality of the preceding paragraph, if your employment
is terminated for any reason other than for Cause (as defined in the 1991 Plan
and applicable award agreements) following the third anniversary of the
commencement date of your employment with the Company, the termination will be
considered to be a Retirement under the 1991 Plan and the applicable award
agreements. In the case of a Retirement, (i) any unvested stock options
currently held by you at the time of termination will continue to vest in
accordance with the grant’s applicable vesting schedule, and the vested options
would remain exercisable for the remainder of their 10-year term, and (ii) with
respect to performance units that may be granted to you in the course of your
employment, the target award amount of any such grant will be pro-rated for the
number of days you have actually worked during the grant’s three-year
performance measuring period, and such pro-rated amount will be adjusted at the
end of such performance measurement period by multiplying it by the performance
achievement percentage approved by MDCC at that time for the grant. The
corresponding number of XL Group plc shares resulting from that calculation will
be delivered to you in accordance with the applicable performance unit award
agreement. (A description of the treatment of unvested equity upon various
termination events under the 1991 Plan is attached hereto as Annex 1)
(d)
Withholdings:

All payments required to be made by the Company to you in connection with the
Appointment shall be subject to withholding of such amounts relating to taxes or
other applicable contributions as the Company may reasonably determine should be
withheld pursuant to any applicable law or regulation.
3.
Benefits

The Company offers a comprehensive benefits package and currently pays all
insurance, Bermudan government pension and payroll tax. During the term of your
Appointment, you shall be entitled to participate in all employee benefit
programs of the Company as are in effect from time to time and in which
similarly situated senior executives of XL Services (Bermuda) Ltd are eligible
to participate, as set out in the benefits schedule at Annex 2 to this Letter of
Appointment. The Company reserves the right, at its absolute discretion, to
amend the benefits provided or the terms on which they are provided.
(a)
Medical, Life and LTD:

Major Medical, Dental, Life Insurance and Disability insurance coverage will be
provided by the Company. Further details of the current terms are available from
the Company’s Human Resources department.





3



--------------------------------------------------------------------------------




(b)
Pension:

You are eligible to participate in the XL Group International Pension Plan on a
voluntary basis. You will be provided with additional details of this plan when
you meet with the Company’s Bermuda-based Human Resources Manager.
(c)
Tax Preparation & Financial Consultation:

You are eligible for a quarterly consultation (including annual tax preparation,
if applicable) with The AYCO Company.
(d)
Officers’ Annual Medical:

You are entitled to an officer’s annual medical allowance. The first $2,000.00
is claimed through Argus Insurance. The Company extends coverage for an
additional medical allowance of up to $1,000 per annum.
(e)
Expenses:

You shall be reimbursed by the Company for all travelling hotel and other
expenses properly incurred by you in the performance of your duties hereunder
provided that such expenses are generally or specifically approved or authorised
by the Board and are evidenced in such manner as the Company may reasonably
specify from time to time.
4.
Hours of Work

The Company's normal hours of work are from 9 a.m. to 5 p.m. from Monday to
Friday, however it is expected that hours will be worked, before 9am or after
5pm, and on week-ends, as required in accordance with the needs of the business.
5.
Vacation Entitlement

In accordance with the sick and vacation entitlement policy as set out in the
Employee Handbook, you will be entitled to and 25 vacation days in addition to
usual public holidays in Bermuda. Your vacation entitlements will be pro-rated
based on the month of the year in which your employment begins and terminates.
6.
Notice and Termination

You and the Company will give the other six (6) months written notice to
terminate your employment.
The Appointment shall be subject to summary termination at any time by the
Company by notice in writing if you are dismissed for Cause (as defined in the
Separation Plan).
The Company reserves the right to give you pay in lieu of any notice of
termination (whether given by the Company or by you).
During any period of notice of termination (whether given by the Company or by
you), the Company shall be under no obligation to assign any duties to you and
shall be entitled to exclude you from its

4



--------------------------------------------------------------------------------




premises, provided that this shall not affect your entitlement to receive your
base salary and other contractual benefits.
Upon the termination of the Appointment howsoever arising you shall:
(a)
at any time or from time to time thereafter upon the request of the Company,
resign without claim for compensation from all offices held in the Company or
any of the companies in the XL Group;

(b)
deliver to the Board all Company property including Company ID entry cards,
motor cars, car keys, credit cards and office entry keys, and if you should fail
to do so the Company is hereby irrevocably authorised to appoint some person in
your name and on your behalf to sign any documents and do any things necessary
or requisite to give effect thereto.

7.
Confidential Information; Intellectual Property

You agree that without the prior written consent of the Company, except to the
extent required by an order of a court having competent jurisdiction or under
subpoena from an appropriate government agency, you shall not disclose, except
to the extent that such disclosure or use is directly related to and required by
your performance of duties assigned to you pursuant to this Letter of
Appointment, to any third person, or permit the use of for the benefit of any
person, including yourself, or any entity other than the Company or the XL
Group, any Confidential Information (as defined below) of which you are or
become aware in the course of your Appointment (or previously became aware while
chief Executive officer of Catlin Group Limited) whether or not such information
is developed by you. Under all circumstances and at all times, you will take all
appropriate steps to safeguard Confidential Information in your possession and
to protect it against disclosure, misuse, espionage, loss and theft.
"Confidential Information" shall mean (i) trade secrets, customer lists,
information regarding product development, marketing plans, sales plans,
management organization information (including data and other information
relating to members of the Board of XL Group plc or any other XL Group company
and its or their management), operating policies or manuals, business plans,
financial records, or other financial, organizational, commercial, business,
sales, marketing, technical, product or employee information relating to the XL
Group, or any other information designated by the Company as confidential,
proprietary, and/or a trade secret, or any other information relating to the XL
Group, that you reasonably know or should know from the circumstances should be
treated as confidential, or (ii) any information that the XL Group may receive
belonging to customers, agents or others who do business with the XL Group,
except to the extent that any such information previously has been disclosed to
the public by the XL Group or is in the public domain (other than by reason of
your violation of this clause 7). Upon the termination of your Appointment, you
agree to return to the Company all files, papers, electronic or digital copies,
and materials of any kind containing or relating to Confidential Information.
You will be permitted to retain your electronic or physical rolodex of personal
contacts, on condition that you follow appropriate Company information security
protocols related to that retention.


In the event that you as part of your activities on behalf of the Company
generate, author or contribute to any invention, design, new development,
device, product, method of process (whether or not patentable or reduced to
practice or comprising Confidential Information), any copyrightable work
(whether or not comprising Confidential Information) or any other form of
Confidential Information relating directly or indirectly to the business of the
Company or any other company in the XL Group as now or hereinafter

5



--------------------------------------------------------------------------------




conducted (collectively, “Intellectual Property”), you acknowledge that such
Intellectual Property is the sole and exclusive property of the Company and
hereby assign all right title and interest in and to such Intellectual Property
to the Company. You acknowledge and agree that all Intellectual Property that
constitutes original works of authorship made by you within the scope of your
employment and which are protectable by copyright are each intended to be a
“work made for hire,” as that term is defined in Section 101 of the United
States Copyright Act of 1976 (the “Act”), and shall be the sole and exclusive
property of the Company and the Company shall be the sole and exclusive author
within the meaning of the Act. If the copyright to any such copyrightable
Intellectual Property does not qualify as a “work made for hire” under the Act,
you agree to assign and hereby assigns to the Company, without further
consideration, all of your right, title and interest in and to such
copyrightable work product (and all other rights thereto) and will cooperate
with the Company and its designees, at the Company’s sole expense, to secure,
maintain and defend for the Company’s benefit copyrights and any extensions and
renewals thereof on any and all such Intellectual Property.
8.
Executive Severance Benefit Plan

As a member of the XL Group Leadership Team ("LT") you will be eligible to
participate in the XL Group plc Executive Severance Benefit Plan (the “Severance
Plan”) on condition that you enter into and comply with the restrictive
covenants contained in Clause 9 of this Letter of Appointment. For the avoidance
of doubt, when calculating any payment due under the Severance Plan credit will
be given for pay and benefits received in lieu of notice or while on garden
leave in accordance with clause 6 of this Letter of Appointment. A copy of the
Severance Plan is attached at Annex 3 to this Letter of Appointment.


This Letter of Appointment and the restrictive covenants and confidentiality
provisions in clauses 7 and 9 shall serve as a "Participation Agreement" as
provided for under the Severance Plan. The Company acknowledges and agrees that
subject to the Executive Vice President, Human Resources, receiving this Letter
of Appointment, signed by you, and executing it on behalf of the Company, upon
the commencement of your Appointment you will become a participant in the
Severance Plan, and will be covered by and subject to all of the Severance
Plan's provisions. Should the Company in its discretion terminate the Severance
Plan prior to the date of your termination of employment without establishing a
successor plan, you will no longer be a participant in the Severance Plan and
the restrictions set forth in clause 9 of this Letter of Appointment shall cease
to be effective as of the date the Severance Plan terminates.
9.
Post-Termination Restrictions

The Company recognizes that as a member of the LT, you play a vital role in
securing the XL Group's continuing success. Your role provides you with access
to and use of confidential and proprietary information of the XL Group, which
you also are entrusted to safeguard. In light of that, it would pose a serious
risk of harm to the XL Group’s business and reputation if you were to become
employed by a competitor immediately upon your leaving the Company for any
reason, or if you attempted to solicit the XL Group's valued employees, clients,
or customers within a reasonable time after your separation from employment.
Therefore, and in consideration of your becoming eligible to receive Severance
Pay and benefits under the Severance Plan, you hereby covenant and agree that:







6



--------------------------------------------------------------------------------




(a)
Non-Competition and Non-Solicitation.

(i)
Restriction on Work for a Competitor/Solicitation of Business:

While employed by the Company and for a one-year period following termination of
your employment with the Company for any reason:
(1)
You will not become employed by or associated with any entity, whether as a
principal, advisor, partner, employee, agent, consultant, shareholder (other
than as a shareholder of less than 5% of any publicly traded company) or in any
other relationship or capacity, paid or unpaid, that is actively engaged in
selling or providing, either directly or indirectly, in the United States,
Bermuda, Greater London, or the Republic of Ireland, any products or services
that are the same as or similar to insurance and reinsurance products or
services that as of the date of your termination are being provided in those
locations either directly or indirectly by the Company or any other entity in
the XL Group.

(2)
You will not, directly or indirectly contact, seek, entice, solicit, induce,
persuade, divert or attempt to divert any business away from the XL Group,
including any former, present or prospective customer, client, insured, vendor,
supplier, investor, or business partner of which you have personal knowledge or
with whom you are personally involved during your employment at the Company,
with respect to any existing or proposed contractual or business arrangement
with the XL Group, insurance or reinsurance product or service sold or provided
by or to the XL Group during your employment, or any such product or service
that is under development by the XL Group at the time your employment ends. It
is presumed that by reason of your membership on the Leadership Team of XL Group
that you have actual knowledge of any material business arrangement or contract,
or any insurance or reinsurance products or services, whether currently provided
or under development during, your employment. The restrictions in this paragraph
shall not apply if you are expressly permitted to engage in the otherwise
prohibited activity, in writing, by the Company, in its sole discretion,
following its receipt of your written request before commencement of the
activity.

(ii)
Restriction on the Solicitation of Employees:

While employed by the Company and for a one-year period following termination of
your employment with the Company for any reason, you will not directly or
indirectly solicit, encourage or induce any employee of the XL Group to
terminate employment with the XL Group, and will not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
employ or offer employment to any person who was employed by the XL Group at the
time of your termination from employment with the Company or at any time during
the six-month period prior to your termination ("XL employee") to engage in any
business

7



--------------------------------------------------------------------------------




activity which competes with the insurance or reinsurance businesses of the XL
Group or its investment, corporate, or financial operations. You also agree that
during the one-year period following your termination of employment with the
Company for any reason, any subsequent employer's hiring of an XL employee into
a position that reports directly or indirectly to you who was employed in a
senior leadership capacity at the XL Group (currently defined to be the XL
Leadership Team, Band E or Band D) will constitute a breach of this clause.
(b)
Equitable Relief:

You acknowledge and agree that the covenants and obligations in clause 9(a) are
reasonable and relate to special, unique and extraordinary matters and that,
given the extensive knowledge of the XL Group's operations and Confidential
Information that you have acquired and will continue to acquire, a violation of
any of the terms of these covenants and undertakings will cause the XL Group
irreparable injury for which adequate remedies are not available at law.
Therefore, you agree that XL Group plc and such other entitles in the XL Group
to which these provisions relate shall be entitled to an injunction, restraining
order or such other equitable relief from a court of competent jurisdiction
(without the requirement to post bond) restraining you from committing any
violation of the covenants and obligations contained in clause 9(a). Further,
the Company shall, to the extent permitted by applicable law and the Severance
Plan, have no obligation to pay any amounts to you following any material
violation of the covenants and undertakings contained in clause (a), including
any unpaid payments or benefits outstanding under the Severance Plan. You also
agree that, pursuant to the terms of the Severance Plan, the Company shall have
the right to claw back any payments paid to you under the Severance Plan prior
to its discovery of your material breach of clause 9(a). These remedies are
cumulative and are in addition to any other rights and remedies the Company or
any other entity in the XL Group may have at law or in equity or pursuant to the
Severance Plan. If any court determines that any of the terms herein are
unreasonable, invalid or unenforceable, the court may interpret, alter, amend or
modify any or all of the terms to include as much of the scope, time period, and
intent as will render the restrictions enforceable, and then as modified,
enforce those terms.
(c)
For the purposes of clauses 7 and 9 of this Appointment Letter, references to XL
Group shall include Catlin Group Limited and its subsidiaries and affiliates,
which will be part of the XL Group from the completion of the Acquisition.

10.
Representations and Warranties – Disclosure of Interests

Except as a representative of the Company or with the prior written consent of
the Board (which shall not be unreasonably withheld or delayed), you shall not
during the Appointment engage or be concerned directly or indirectly in any
business which competes with the business of the Company provided that you shall
be permitted to hold shares or securities of a company any of whose shares or
securities are quoted or dealt in on any recognised investment exchange provided
that any such holding shall not exceed five per cent of the issued share capital
of the company concerned and is held by way of bona fide investment only
("Investment").

8



--------------------------------------------------------------------------------








You represent and warrant to the Company that (a) the execution, delivery and
performance of this Letter of Appointment by you does not and will not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which you are a party or by which you
are bound, (b) except for agreements you have already provided to the Company,
you are not a party to or bound by any employment agreement, noncompetition
agreement, confidentiality agreement or similar agreement with any other person.
Finally, you represent and warrant that you will not use the confidential or
proprietary information of any other person in violation of any agreement or
rights of others known to you in connection with your provision of services to
the Company.
11.
General Conditions

The benefits, terms and conditions of employment referred to in this letter are
for Bermuda only and are not transferable. Should circumstances arise, requiring
you to transfer employment to an XL Group company outside of Bermuda, your
employment will be subject to the benefits, terms and conditions of the new
location, based on 'home country' status.


Within your first month of employment you should expect to meet with a
representative of the Human Resources team who will provide you with a variety
of information for your review and/or completion.


You are required to notify Human Resources of any change to your personal
circumstances (name, address, marital status, next of kin, and telephone number)
to ensure that any data held is accurate and up to date.


As an employee of the Company, your employment is subject to the terms and
conditions of the Employee Handbook, the XL Group Code of Conduct and Policy
Statements, as well as other applicable Company policies and procedures that may
be in effect from time to time (collectively “Company Policies”). Such Company
Policies do not constitute a contract. Company Policies are guidelines provided
for information purposes only and may be changed at any time at the sole
discretion of the Company.


We confirm that the Company is not a party to any collective agreement.
Upon the commencement of your Appointment, this Letter of Appointment shall
constitute your Statement of Employment in accordance with the Bermuda
Employment Act 2000.
For the purposes of this Agreement “XL Group” shall mean XL Group plc and its
subsidiaries and affiliates from time to time.
12.
Notices

Any notice to be given in relation to this Letter of Appointment shall be in
writing. Notices may be given by either party by personal delivery or post or by
fax addressed to the other party at (in the case of the Company) XL Group plc's
registered office for the time being and (in your case) your last known address
and any such notice given by letter or fax shall be deemed to have been served
at the time at which the letter was delivered personally or transmitted or if
sent by post would be delivered in the ordinary course of post.

9



--------------------------------------------------------------------------------




13.
Prior Agreements, Assignment and Modification

This Letter of Appointment and the documents referred to herein constitute the
entire agreement between us and replace any prior agreements between us relating
to the subject matter hereof whether implied, verbal, or in writing.


Please note that while the Company believes that its employment relationship
with you will be mutually satisfying and beneficial, there is no contractual
right or obligation for you to remain in our employment or for the Company to
employ you for any specified period of time. Subject to the provisions in
clauses 7 and 9 of this Letter of Appointment, which may not be modified or
amended except by written instrument signed by you and the Chief Human Resources
Officer of XL Group plc or his or her designee, the Company reserves the right
to make reasonable changes to any of your terms of employment and conditions of
employment, including compensation, benefits and other privileges at any time,
at its sole discretion. The Company shall, as soon as practicable and no later
than one month after the matters are prescribed or the change agreed, provide
you with an amendment to the statement of employment containing particulars of
the change or a revised statement which shall (in either case) be signed and
dated by the employer and employee.


You understand that during the course of your Appointment, the XL Group may grow
and/or expand through merger, acquisition or otherwise. You acknowledge that
this Letter of Appointment and the rights and obligations of the parties hereto
shall bind and inure to the benefit of any successor or successors of the
Company by reorganization, merger, acquisition or otherwise and any assignee of
all or substantially all of the Company's business or properties.
The expiration or termination of this Letter of Appointment, however arising,
shall not operate to affect such of the provisions of this Letter of Appointment
as are expressed to operate or have effect after that time and shall be without
prejudice to any accrued rights or remedies of the parties.
The various provisions and sub-provisions of this Letter of Appointment are
severable and if any provision or any identifiable part of any provision is held
to be unenforceable by any court of competent jurisdiction then such
unenforceability shall not affect the enforceability of the remaining provisions
or identifiable parts of them.
14.
Work Eligibility

Please note that this offer of employment and your continued employment in
Bermuda is contingent upon and subject to you holding the requisite immigration
status to work in Bermuda, and obtaining the approval of the Bermuda Department
of Immigration, if applicable.
15.
Governing Law and Jurisdiction

This Letter of Appointment shall be governed and construed under the laws of
Bermuda, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply. In the event that one or
more of the provisions of this Letter of Appointment shall become invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby. Any dispute or controversy arising under or in connection with
this Letter of Appointment shall be resolved by binding arbitration, to be held
in the City of Stamford, Connecticut, and conducted in accordance with the
Employment Arbitration Rules of the American

10



--------------------------------------------------------------------------------




Arbitration Association in effect at the time of the arbitration, and otherwise
in accordance with the principles that would be applied by a court of law or
equity.
16.
Acceptance of Offer

You acknowledge that you have carefully read this Agreement, fully understand
its provisions, and have had a sufficient opportunity to consider its effect,
and have had an opportunity to consult with an attorney prior to executing this
Letter of Appointment. You specifically acknowledge and agree that the purposes
of the restrictions and undertakings contained in this Letter of Appointment is
to protect the XL Group from unfair competition, including improper use of the
XL Group’s confidential and proprietary information, and that the restrictions
and undertakings herein are reasonable as to both scope and duration of
application. You further acknowledge that you are knowingly and voluntarily
entering into this Letter of Appointment.


If you accept this offer of employment you are required to sign and return the
copy of this Letter of Appointment together with the enclosed documentation duly
completed to the undersigned within two days of your acceptance.


We look forward to welcoming you to the XL Group and to a mutually rewarding
relationship. In the meantime, if you have any questions regarding this letter,
please do not hesitate to call me.


Yours sincerely,


/s/ Eileen Whelley
 
/s/ Kim Wilkerson
 
 
 
Eileen Whelley
 
Kim Wilkerson
Chief Human Resources Officer
 
(for and on behalf of
XL Group plc (for and on behalf of XL Group plc)
 
XL Services (Bermuda) Ltd)
 
 
 



Encs.


I confirm my acceptance of the terms and conditions of employment set out in
this letter.


/s/ Stephen Catlin
 
5/27/15
Stephen Catlin
 
Date
























11



--------------------------------------------------------------------------------










ANNEX 1




[scletterofappointment_image1.gif]

12



--------------------------------------------------------------------------------




ANNEX 2
BENEFITS & PERQUISITES
Stephen Catlin




Health Insurance:    The Argus Group - includes Major Medical and Dental


Life Insurance:    The Argus Group - Term Life (with Accidental Death and
Dismemberment) with a benefit of three times salary (exclusive of bonus)


Long Term Disability: Company self-insures for first 180 days of disability.
Thereafter, cover for long-term disability provided by Bermuda Life at 60% of
pre-disability salary (exclusive of bonus)


Pension Plan:     Participation in XL Group International Pension Plan from
first full month of employment.


Long-Term Incentives: Eligible for long-term incentive awards based on
performance (and subject to the guidelines for the corporate long term incentive
program)


Officers’ Annual Medical:    XL extends coverage for an additional medical
allowance of up to $1,000.00 per annum. First $2,000.00 is claimed through Argus
Insurance.
        
Annual Vacation:    25 days (subject to corporate vacation guidelines) * New
employees who begin working for the Company after January 31st in any year, are
entitled to vacation on a pro rata basis.


Financial Consultation: Eligible for a quarterly consultation with the AYCO
Company or another provider as designated by XL.
            
Professional Dues:    The Company will continue to pay the professional dues for
those employees with professional designations


Tuition Reimbursement: If the study is required for the effective performance of
the employee’s job, and if authorized in advance of registration, the cost is
paid in accordance with our Professional Development & Educational Assistance
Policy.


Matching of Donations:


Educational: The Company will match financial donations made by employees to
approved educational institutions, up to a maximum of $1,000.00 per employee per
annum


Fundraising: The Company will match the funds raised by employees if they
participate in a fundraising activity, up to a maximum of $1,000.00 per employee
per annum


Discounts on Personal Insurance:    The Argus Group offers discounts of 10% on
Motor and Marine insurance

13



--------------------------------------------------------------------------------




ANNEX 3


(Senior Executive Severance Benefit Plan)









14

